DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “and mapping the fluoroscopic image of the anatomic structure to the virtual model of the anatomic structure using the positioning information data to permit the surgical robot to use the virtual model to navigate the end effector relative to the anatomic structure.” It is unclear what “mapping… to permit the surgical robot to use the virtual model…and the plurality of fiducial markers to navigate the robotic end effector” amounts to in terms of a positively recited manipulative step. What must the method comprise beyond merely completing the mapping in order to achieve mapping “such that the surgical robot is able to use the virtual model…and the plurality of fiducial markers to navigate a robotic end effector”? What features must the mapping have in order to “permit the surgical robot to use the virtual model”? Does “use” by the robot comprise a step in and of itself? Is robotic navigation a necessary step of the method or must the mapping merely be only in a form that is usable by a robot? For the purposes of further examination, this limitation will be interpreted to mean that the fluoroscopic image is mapped to a virtual model of the anatomic structure and a robot would be capable of navigation based on the virtual model and the fiducial markers. 
Claim 5 recites the limitation “wherein the emitting apparatus comprises at least one camera device used to identify the fiducial markers.” It is unclear if the phrase “used to identify the fiducial markers” means that a step of performing identification of the fiducial markers must be included in the method because this is not a positively recited manipulative step. For the purposes of further examination, the camera device will be interpreted to be any camera capable of recording an image of the desired fiducial marker(s).
Claim 9 recites the limitation “[t]he method of claim 1, further comprising a second camera system in communication with the surgical robot.” It is unclear how to interpret a “second” camera system when no other camera system has been set forth. Is “second” merely an arbitrary label, or is this an indication that two camera systems must be present in order to perform the method? It is further unclear how this limitation further limits the method when there are no acts associated with the “second camera.” For the purposes of further examination, this claim will be interpreted to mean that the surgical robot is in communication with a camera system. 
Claim 12, and all dependent claims thereof, recites the limitation “and mapping the fluoroscopic image of the anatomic structure to the virtual model of the anatomic structure using the positioning information data to navigate a device relative to the anatomic structure.” It is unclear what “mapping…to navigate a device” amounts to in terms of a positively recited manipulative step. What must the method comprise beyond merely completing the mapping in order to achieve mapping “to navigate a device”? Does “to navigate” comprise a step in and of itself? Is navigation a necessary step of the method or must the mapping merely be only in a form that is usable for navigation? For the purposes of further examination, this limitation will be interpreted to mean that the fluoroscopic image is mapped to a virtual model of the anatomic structure and any kind of navigation would be possible based on the virtual model and the fiducial markers. 
Claim 16 recites the limitation “wherein the emitting apparatus comprises at least one camera device used to identify the fiducial markers.” It is unclear if the phrase “used to identify the fiducial markers” means that a step of performing identification of the fiducial markers must be included in the method because this is not a positively recited manipulative step. For the 
Claim 20 recites the limitation “[t]he method of claim 12, further comprising a second camera system in communication with the surgical robot.” It is unclear how to interpret a “second” camera system when no other camera system has been set forth. Is “second” merely an arbitrary label, or is this an indication that two camera systems must be present in order to perform the method? It is further unclear how this limitation further limits the method when there are no acts associated with the “second camera.” For the purposes of further examination, this claim will be interpreted to mean that the surgical robot is in communication with a camera system. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11-17, 19, 20, and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PG Pub. No. US 2017/0119339 A1, May 4, 2017) (hereinafter “Johnson”) in view of Tamersoy et al. (US PG Pub. No. US 2018/0235566 A1, Aug. 23, 2018) (hereinafter “Tamersoy”).

Tamersoy, in the same field of endeavor, teaches an emitting apparatus (x-ray source 122) with an integrated infrared camera (camera 130 – [0042]), where the integrated camera enables automatic alignment and positioning of the emitting apparatus based on fiducial markers positioned near the anatomical structure ([0035]). Tamersoy further teaches that using the integrated camera to acquire the depth (distance) and orientation to all of a plurality of markers in the camera’s field of view enables the x-ray source to be automatically positioned with more accuracy and repeatability as compared to conventional manual alignment ([0041]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Johnson to include an integrated camera in the emitting apparatus as taught by Tamersoy to improve positioning of the emitting apparatus relative to anatomic structure in view of the further teachings of Tamersoy. 
Further regarding claims 1 and 12: Johnson and Tamersoy teach emitting energy from the emitting apparatus onto the anatomic structure (Johnson - [0149] – “an intraoperative fluoroscopy unit may be positioned to take one or more x-ray images of the patient”, [0158] – x-ray source 1720, [0159] – “after taking a single x-ray of the patient, such as a lateral or anteroposterior x-ray” where “taking” an x-ray includes emitting energy from the emitting apparatus) such that the energy is received by an imaging sensor which produces an image signal sufficient to produce a fluoroscopic image of the anatomic structure (Johnson - [0149] – 
Regarding claims 2 and 13: Johnson and Tamersoy teach the method of claims 1 and 12, Tamersoy further teaches a plurality of position tracking elements each respectively producing a unique signal such that an area defined by the plurality of position tracking elements is identifiable by the respective signal of the position tracking element (Tamersoy – [0041], [0058]-[0061]). Tamersoy teaches that the unique patterning enables accurate alignment of the emitting apparatus even when fewer than all of the position tracking elements are visible ([0041], [0058]-[0061]). It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Johnson and Tamersoy by further 
Regarding claims 3 and 14: Johnson and Tamersoy teach the method of claims 1 and 12, further obtaining a distance measurement between the emitting apparatus and the anatomic structure, wherein the positioning information data associated with the fluoroscopic image includes the distance measurement (Tamersoy – [0041]).
Regarding claims 4 and 15, as best understood based on limitations which are indefinite: Johnson and Tamersoy teach the method of claims 3 and 14, further comprising measuring a distance between the anatomic structure either the operating surface or the imaging sensor (Tamersoy – [0041]).
Regarding claims 5 and 16, as interpreted above: Johnson and Tamersoy teach the method of claims 1 and 12, wherein the emitting apparatus comprises at least one camera device used to identify the fiducial markers (Johnson – camera 200; Tamersoy - [0035], [0041]-[0043]).
Regarding claims 6 and 17: Johnson and Tamersoy teach the method of claims 1 and 12, further comprising obtaining a second fluoroscopic image having a different orientation of the anatomic structure from the fluoroscopic image (Johnson - [0166], [0168], [0174]).
Regarding claims 8 and 19: Johnson and Tamersoy teach the method of claims 1 and 12, where positioning the emitting apparatus comprises moving the emitting apparatus in free space while the emitting apparatus is coupled to a boom structure (Johnson - [0145] or Tamersoy - base 125).
Regarding claims 9 and 20, as interpreted above: Johnson and Tamersoy teach the method of claims 1 and 12, further comprising a second camera system in communication with the surgical robot (“device”) (Johnson – camera 200, [0083], [0084]).
Regarding claims 11 and 22: Johnson and Tamersoy teach the method of claims 1 and 12, where mapping the fluoroscopic image of the anatomic structure to the virtual model of the .
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Tamersoy as applied to claims 1 and 12 above, and further in view of Wang et al. (US PG Pub. No. US 2016/0174918 A1, Jun. 23, 2016) (hereinafter “Wang”).
Regarding claims 7 and 18: Johnson and Tamersoy teach the methods of claims 1 and 12 but do not teach where positioning the emitting apparatus comprises moving the emitting apparatus in free-space while the emitting apparatus is uncoupled from any support structure.
Wang, in the same problem solving area of x-ray imaging, teaches a handheld emitting apparatus which may be moved in free-space while uncoupled from any support structure ([0038]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Johnson and Tamersoy by replacing the supported emitting apparatus by the handheld emitting apparatus in order to increase portability and positioning flexibility. 
Response to Arguments
Rejection under 35 U.S.C. §101 is withdrawn in light of the amendments to the claims.
Rejection of claims 5, 10, 16, and 21 are withdrawn in light of the amendments to the claims.
Rejection of claims 2, 3, 10, 13-15 and 21 under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims. The remaining rejections have been updated to reflect the amended claim language.
	Applicant’s arguments with respect to prior art rejections of claims 1-9, 11-19, 20, and 22 filed 01/03/2022, have been fully considered but are not persuasive. 
	Applicant states that “Johnson does not teach the steps of claims 1 and 12 which ultimately allows the virtual model of the anatomic structure and the plurality of fiducial markers 
However, at no point does Applicant point out any alleged differences between the instant claims and the teachings of Johnson and Tamersoy. Applicant alleges that Johnson does not teach or suggest the “requirement” of claims 1 or 16 (12) which ultimately allows the virtual model of the anatomic structure and the plurality of fiducial markers to navigate the end effector relative to the anatomic structure, or to allow the virtual model of the anatomic structure and the plurality of fiducial markers to be used to navigate a device relative to the anatomic structure, but provides absolutely no explanation of what these “requirements” are and how they differ from the teachings of Johnson. At no point in the arguments does Applicant detail what steps or functions Johnson allegedly fails to teach. Merely summarizing the teachings of Johnson and then stating that Johnson fails to teach the “requirements” of the claims, without providing any information as to what, specifically, Applicant believes is missing fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Examiner has provided a more detailed description of the cited portions of Johnson which are believed to teach the limitations of the instant claims in hopes that this will lead to a more detailed discussion of exactly what it is that Applicant believes Johnson fails to teach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793